Title: From Joseph Baxter to James Baxter, 12 May 1823
From: Baxter, Joseph
To: Baxter, James


				
					
					May 12, 1823
				
				Know all men by these presents, That I Joseph Baxter of Quincy in the County of Norfolk Gentleman in Consideration of Ten Dollars paid by James Baxter of Said Quincy Yeoman the Receipt whereof I do hereby acknowledge, do hereby give, grant, sell and convey unto the said James Baxter a certain piece or tract of Land, situate partly in Quincy and partly in Braintree as the Town line now runs, but chiefly in Quincy aforesaid, and was formerly part of the North Common, so called, containing Twenty  eight Acres, more or less, and bounded as follows viz—Easterly on land formerly of Deacon Ebenezer Adams, now of Ebenezer and Josiah Adams. Southerly on land formerly of Benjamin Veazie, now of Lemuel Veazie Westerly and Northerly on the Road leading from Quincy to Braintree, or however otherwise bounded or reputed to be bounded— To have and to hold the afore-granted Premises to the said James Baxter his Heirs and Assigns, to his and their Use and Behoof forever.And I do covenant with the said James Baxter his Heirs and Assigns, That I am lawfully seized in Fee of the afore-granted Premises; That they are  free of all Incumbrances; That I have good Right to sell and convey the same to the said James BaxterAnd that I will warrant and defend the same Premises to the said James Baxter his Heirs and Assigns forever, against the lawful Claims and Demands of all Persons.In Witness whereof, I the said Joseph Baxter have hereunto set my Hand and Seal this twelfth Day of May in the Year of our Lord One thousand eight hundred and twenty-three
				
					Joseph Baxter
				
				
					Signed, sealed, and delivered in Presence of us,
				Elizabeth A.  AdamsThomas B Adams
			Norfolk ss. Quincy May 12th 1823.Then the above-named Joseph Baxter acknowledged the above Instrument to be his free Act and Deed—before me, Thomas B AdamsJust. of Peace.Dedham May 17—1823Received and Entered with Norfolk Records Lib 68 Fol 274Enos Foord Reg